Order entered August 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00423-CR

                              QUONSHA MURPHY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-75431-S

                                           ORDER
       Before the Court is appellant’s August 9, 2019 second motion for extension of time of

file his brief. We GRANT the motion and ORDER the brief filed on or before September 12,

2019. We caution appellant that the failure to file a brief by that date may result in the appeal

being abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(3).




                                                      /s/   LANA MYERS
                                                            JUSTICE